Citation Nr: 1228193	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  03-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for bilateral foot disabilities.

3.  Whether new and material evidence has been received to reopen a claim seeking service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

4.  Entitlement to service connection for residuals of a cut on the left hand.

5.  Entitlement to service connection for a left wrist scar.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION


The Veteran had active service from March 1973 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In August 2007, the Board remanded the issue of entitlement to service connection for residuals of a cut on the left hand for additional development.  Specifically the Board ordered the Appeals Management Center (AMC) to request service treatment records under the Veteran's aliases and to clarify whether he wanted a hearing before the Board.  All development was completed.  In September 2011, the Board remanded the matter again for the scheduling of a VA examination, which was completed.  In a separate September 2011 decision, the Board remanded the issue of entitlement to service connection for a left wrist scar and the issues concerning reopening claims for service connection for the back, feet, and diabetes mellitus for the scheduling of a hearing before the Board.

The Veteran appeared via videoconference and provided testimony before the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for a back disability, a bilateral foot disabilities, type II diabetes mellitus, a left wrist cut and residuals, and a left wrist scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 1994 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of entitlement to service connection for a back disability.

2.  In a June 2002 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of entitlement to service connection for disabilities of the feet and denied service connection for diabetes mellitus, type II.

3.  The evidence associated with the claims file since the October 1994 and June 2002 rating decisions relates to unestablished facts necessary to substantiate the claims for service connection for a back disorder, foot disabilities, and diabetes mellitus.




CONCLUSIONS OF LAW

1.  The October 1994 rating decision that determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The June 2002 rating decision that determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral foot disabilities and denied service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  The criteria for reopening the claims for service connection for a back disorder, bilateral foot disabilities, and diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 5108 , 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104 , 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156(a).  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified basis for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied reopening the claim for service connection for a back disability in an October 1994 rating decision because the Veteran failed to present new and material evidence showing a nexus between the disability and service.  The RO also denied service connection for disabilities of the feet as he did not have a current disability related to service.  The Veteran was advised of his right to appeal.  No further communication or evidence was received pertaining to either claim until September 2001, dating more than one year after the October 1994 rating decision.  Therefore, the October 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Among other issues, in a June 2002 rating decision, the RO denied reopening the claim for service connection for bilateral foot disabilities because the Veteran failed to present new and material evidence showing a nexus between the current disabilities and service.  The RO also denied service connection for diabetes mellitus, type II because the evidence failed to show onset during or due to active service.  He was advised of his right to appeal and while he appealed other disability claims not listed herein, he did not appeal either of these issues.  The next communication received pertinent to his diabetes claim was received in June 2006, at which time he re-filed for service connection.  In October 2009, he filed a claim to reopen his claim for entitlement to service connection for flat feet.  Thus, since the June 2006 and October 2009 statements were received well over one year after the June 2002 rating decision, the June 2002 rating decision is final.

The finality of the noted decisions is not affected by the receipt of service personnel records in August 2005 and September 2011.  See 38 C.F.R. § 3.156(c).  Those records, noted to have been received in conjunction with a claim concerning posttraumatic stress disorder (PTSD), contain no medical findings or other notations that are "relevant" to the claims at hand.  The Board will thus proceed to an analysis under 38 C.F.R. § 3.156(a).  

Since the October 1994 and June 2002 rating decisions, the Veteran has submitted various treatment records.  He has also provided testimony before the Board detailing the circumstances that allegedly caused his disabilities.  It is noteworthy that despite extensive and exhaustive efforts, VA has been unable to locate most of the Veteran's service treatment records.  When such records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

In light of the heightened duty to assist the Veteran, the Board finds that he provided new and material evidence pertaining his back disability, bilateral foot disability, and diabetes mellitus during his hearing before the Board.  Accordingly, the Board finds that the additional testimony, which fleshes out the circumstances surrounding the onset of his disabilities, is sufficient to meet the low threshold of Shade.  The claims are thus reopened, albeit subject to additional development on remand, as described below.

Briefly, since the Veteran's claim has been reopened, any deficiency in notice under the Veterans Claims Assistance Act of 2000 (VCAA), Kent v. Nicholson, 20 Vet. App. 1 (2006), or otherwise, is not prejudicial to the Veteran and will not be further discussed.


ORDER

The claims for entitlement to service connection for a back disorder, bilateral foot disorder, and diabetes mellitus, type II are reopened; and to this extent, the claims are granted.


REMAND

Unfortunately, all of the Veteran's claims must be remanded for additional development as a July 2010 VA treatment record indicates that he is in receipt of disability benefits from the Social Security Administration (SSA) for diabetes mellitus, type II and his flat feet.  Where VA has notice that a veteran is receiving disability benefits from the SSA, and that records from the agency might be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Accordingly, the AMC should request copies of the Veteran's SSA records, to include medical records and any determination of benefits.

In addition, based on testimony provided at the Board hearing, which provides additional details regarding his alleged in-service back injury and bilateral foot disabilities, and because most service treatment records are not available for review, the Board finds that the evidence meets the low threshold for entitlement to a VA examination for these disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the AMC should schedule the Veteran for an examination of the back and feet to determine the nature and etiology of the disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) letter addressing all of his claims on a de novo service connection basis.

2.  Contact SSA and obtain copies of all decisions pertinent to the Veteran's claim for SSA benefits, as well as the medical records relied upon concerning these claims.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his back and bilateral foot disabilities.  The claims file and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.

All indicated tests and studies are to be performed.  Following examination of the Veteran and a review of the record, the examiner should identify any current disorders of the back and feet and provide an opinion for each as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back and foot disorders are etiologically related to service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


